Title: To Alexander Hamilton from John Bard, 4 March 1793
From: Bard, John
To: Hamilton, Alexander



New york March 4 1793.
Sir

I dined a few days ago with a large Company at Judge Duanes, In the course of the after noon, you became the Subject of general Conversation. It gave me the greatest pleasure to hear that Just and greatfull applause which all the Company bestowed upon ⟨y⟩ou. Your Friend General Gates declared when ever ⟨y⟩our Idea was present to his mind, he could not help ⟨ap⟩plying to you the Beautifull Epitaph, Mr Pope wrote ⟨t⟩o the memory of his Friend Mr Secretary Craggs
Statesman yet Friend to truth, of Soul Sincere,
In Action Faithfull, and in Honour Clear!
Who broke no Promise, Serv’d no Private end,
Who gaind no Title, and who lost no Friend,
Ennobled by Himself, by all approved
Praised, wept, and Honourd, by the Muse he lov’d.
It was Unanimously, & Heartily agreed by this Respectable Company, that these lines exibited an Exact and perfect portraid of Coll Hammiltons Character; The delight I felt at this Just and greatfull Ulogium has prompted me to Communicate it to the only Gentleman, who will probably feel less Sensibility on the Occasion, than any of his Numerous Friends Tho I presume, a Just Tribute of praise, which flows from a greatfull sense of those great and essential Benefits, a man derives to his Country, by Superiour abilities, and unremitting devotion to its real Interests, cannot be Ungreatfull to the Generous Donor himself.
I am Sir   With Real Respect & affection   Your most Humble Servt.

John Bard

